Stockton, J.
I. It is not claimed tliat the first ground urged for the granting of the injunction, any longer exists ; and no point is made by the complainants, that the injunction should have been sustained for the reason that the crops have not been gathered.
II. The second ground on which the injunction was prayed, and which is now urged as a reason why the same should have been sustained by the district court, we think, is not sufficient. The complainants were entitled to compensation for their private property taken for a public use. This is guaranteed to them by the bill of rights. Section 18: But they are entitled to it only in the manner prescribed by law. It is only when the damages they have sustained by the establishment of the road, are assessed by a-jury, that the compensation provided by the bill of rights is to be paid, or secured to be paid. If no damages are claimed, or if the appraisers, appointed in the manner prescribed by law,' ascertain and report that the claimant is entitled to no damages, and no appeal is taken from their decision, there is an end of the question of right to compensation. There is certainly no ground for an injunction to stay the opening of the road.
It is not alleged, in this case, that the complainants had taken an apqpeal from the decision of the jury, on the question of their right to damages. Their right to an injunction is not sought to be placed on the ground, that such appeal has been taken, and is yet undetermined. If such •was the claim of the complainants, and it had been shown that on such appeal, the question of their right to compensation, and of the amount to be paid or secured to them, was pending and undetermined, we should have been constrained to hold, in accordance with the ruling of this court, in the case of The Trustees of Iowa College v. The City of Davenport, ante 213, that the motion to dissolve the injunction should have been overruled. As there is no such pending question, we think the complainants have no right *419to art injunction, on the second ground urged, and the motion to dissolve the same was properly sustained.
Judgment affirmed.